 DECISIONS OF NATIONAL LABOR RELATIONS BOARDColumbus Maintenance and Service Co., Inc. andService, Hospital, Nursing Home and PublicEmployees International Union, Local 47, AFL-CIO-CLC.Columbus Maintenance and Service Co., Inc. andService, Hospital, Nursing Home and PublicEmployees International Union, Local 47, AFL-CIO-CLC, Petitioner. Cases 9-CA-17855 and9-RD- 104215 March 1984DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 30 June 1983 Administrative Law JudgeJohn H. West issued the attached decision. The Re-spondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Orderas modified.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Columbus Maintenance and Service Co.,Inc., Columbus, Ohio, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe Order as modified.Insert the following after paragraph 2(c).i The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.We agree with the judge that Respondent violated Sec. 8(a)(5) and (I)of the Act by refusing to furnish the Union with the telephone numbersof employees in the unit, as well the information pertaining to the unitemployees' hours of work and jobsite addresses. We note that after thefiling of the decertification petition, the Union learned that there was alarge number of newly hired employees of whom it was previously un-aware. The telephone numbers of all unit employees were requested, inpart, because the Union believed that many of the new employees werenot receiving the proper wage rate or insurance benefits and wanted tocontact the new employees for the purpose of handling possible griev-ances. As the Union's request was related to its role of bargaining repre-sentative and not solely to its campaign needs, we agree with the judge'sconclusion that Respondent violated Sec. 8(a)(5) and (1) by refusing tosupply the requested telephone numbers. While we do not condone Re-spondent's withholding the names and addresses of unit employees re-quested by the Union until after an earlier unfair labor practice chargewas filed (subsequently withdrawn), we disavow the judge's characteriza-tion of this conduct as unconscionable."IT IS ORDERED that the election conducted onFebruary 6, 1982, among the employees of Colum-bus Maintenance and Service Co., Inc., Columbus,Ohio, be set aside and a new election be held."[Direction of Second Election omitted from pub-lication.]DECISIONSTATEMENT OF THE CASEJOHN H. WEST, Administrative Law Judge. Thecharge in Case 9-CA-17855 was filed by Service, Hospi-tal, Nursing Home and Public Employees InternationalUnion, Local 47, AFL-CIO-CLC, the Union, on Janu-ary 12, 1982. The complaint was issued on April 8, 1982.As amended at the hearing herein, it alleges that Colum-bus Maintenance and Service Co., Inc.,' Respondent, en-gaged in unfair labor practices within the meaning ofSection 8(a)(1) and (5) of the National Labor RelationsAct in that assertedly since on or about November 16,1981, by written request and about December 23, 1981,by oral request, the Union has requested Respondent tofurnish the Union with the information contained inparagraph (i) below and since on or about December 23,1981, has orally requested Respondent furnish the Unionwith the information contained in paragraphs (ii) and (iii)below:(i) Telephone numbers of said bargaining unit em-ployees.(ii) Hours of work of said bargaining unit em-ployees.(iii) Addresses of jobsites where said bargainingunit employees perform work.It is further alleged that such information is necessaryfor, and relevant to, the Union's performance of its func-tions as the exclusive collective-bargaining representativeof Respondent's employees. The complaint originallyspoke only to the oral request made on Respondent onDecember 23, 1981. Respondent denies the allegations.By order entered June 18, 1982, Case 9-CA-17855 wasconsolidated and set for hearing with Case 9-RD-1042.2The latter involves an objection filed May 24, 1982, bythe Union to alleged conduct which assertedly affectedthe results of an election held on February 10, 1982. Thealleged objectionable conduct is the same as that allegedin the above-described complaint.s' The evidence or record indicates that the correct name is ColumbusMaintenance and Service Co., Inc.GO.C. Exh. l(f). This order, entered by the Regional Director forRegion 9, was approved by the Board by order entered July 12, 1982.G.C. Exh. I(h).s As set out in the report on objections, G.C. Exh. (0),The Union contends that the information requested was necessaryto enable it to contact bargaining unit employees in order to cam-paign effectively. The Union further asserts that the addresses of unitemployees furnished in accordance with the requirements of Excelsi-or Underwear, Inc., 156 NLRB 1236, and N.LR.B. v. Wyman-GordonCo., 394 U.S. 759, were inadequate to allow effective campaign con-tact due to the marginal literacy of many unit employees. The Em-ployer contends that the alleged unfair labor practices in Case No.Continued269 NLRB No. 37198 COLUMBUS MAINTENANCE CO.A hearing in these consolidated cases was held in Co-lumbus, Ohio, on November 15, 1982. On the entirerecord in this case, including my observation of the de-meanor of the witnesses and consideration of the briefsfiled by General Counsel and Respondent, I make thefollowingFINDINGS OF FACTI. JURISDICTIONRespondent, an Ohio corporation with an office andplace of business in Columbus, has been engaged in pro-viding janitorial services to various customers located inFranklin County, Ohio. The complaint alleges, the Re-spondent admits, and I find that, at all times materialherein, Respondent has been an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act, and the Union has been a labor organiza-tion within the meaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESSince 1966 the Union has been the designated exclu-sive collective-bargaining representative of certain of Re-spondent's employees. Respondent and the Union havehad successive collective-bargaining agreements, withthe most recent being effective between January 1, 1979,and December 31, 1981. As here pertinent, that agree-ment includes the following:ARTICLE I-RECOGNITION, UNION SHOPAND CHECKOFFSection 1. Recognition. The Employer recognizesthe Union as exclusive collective bargaining agentfor all its cleaners but excluding any employee inthe foregoing classification where such employee isthe only person engaged for an individual accountand is working fewer than twenty (20) hours perweek, and also excluding office employees and su-pervisors as defined in the Labor Management Rela-tions Act of 1947, as amended.Section 2. Union Shop. It is a condition of employ-ment that all employess of the Employer coveredby this Agreement who are members of the Unionin good standing on the execution date of thisAgrevement shall remain members in good standingand those who are not members on the executiondate of this Agreement shall, on the thirty-first dayfollowing the execution date of this Agreement,become and remain members in good standing ofthe Union. It shall also be a condition of employ-ment that all employees covered by this Agreementand hired on or after its execution date shall, on thethirty-first day following the beginning of such em-ployment, become and remain members in goodstanding in the Union. Any employee failing tocomply with the provisions of this Article shall be9-CA-17855, if they occurred, would not tend to interfere with em-ployee free choice in the election, since the information allegedly re.quested was relevant only to the Union's ability to process griev.ances which may have arisen during the term of the collective-bar-gaining agreement which expired on December 31, 1981.terminated from employment upon written requestto the Company from the Union.Section 3. Checkoff. The Company agrees todeduct from the wages of the employees coveredby this Agreement who authorize such deductionsin writing to the Company all initiation fees, assess-ments and dues on the first payday of each monthand to forward it to the Union no later than the fif-teenth (15) day of each month. The Union agreesthat the Company is not liable for clerical errors inthe administration of this Article. Deliberate omis-sions shall not be considered as a clerical error.ARTICLE XX-UNION REPRESENTATIONSection 1. Authorized representatives of theUnion shall be permitted to investigate conditions todetermine that this Agreement is being properlyperformed. No such investigation shall be conduct-ed at a time which is calculated to unreasonably in-terrupt the duties of any employee, and shall not beconducted on working premises without the Em-ployer's permission first obtained.Under the agreement, dues checkoffs were made for26 of Respondent's employees, the only employees ofRespondent that the Union was aware of.On October 30, 1981, an employee of Respondent,Nancy Carle, filed a petition for decertification in Case9-RD-1042, indicating therein that Respondent had 190"full-time and regular part-time janitors (as per the con-tract)."The Union then forwarded4 the following:November 16, 1981Jack WorrelColumbus Maintenance Service322 West State StreetColumbus, Ohio 43215Dear Mr. Worrel:Please forward to this office the names, addressesand telephone numbers of all bargaining unit em-ployees. This information is necessary in our role asCollective Bargaining Representative for the inves-tigation of potential grievances.Thanking you in advance for your cooperation inthis matter, we remain-Sincerely yours,Gregory J. LavelleHouse CounselJoseph E. MurphyPresidentAnd in response Respondentdated November 23, 1981:forwarded the following4 In February 1981 the Union also requested Respondent to supply thenames and addresses of bargaining unit members.199 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr. Joseph E. Murphy, PresidentLocal 47, Service, Hospital, NursingHome and Public Employees Union2201 Superior Avenue, Room 201Cleveland, Ohio 44114Dear Mr. Murphy:This will acknowledge receipt of your letterdated November 16, 1981. We have no problemwith forwarding to you reasonable informationwhich you requested. However, due to the size ofour work force and the rate of turnover that wehave experienced, it will take a little time to com-pile this information. We hope that the delay doesnot cause you any inconvenience.Very truly yours,COLUMBUS MAINTENANCE & SERVICE CO., INC.Jack W. Worrel, PresidentOn December 14, 1981, the Union filed the followingcharge in Case 9-CA-17781 alleging that Respondent,Columbus Maintenance and Service Co., Inc., was violat-ing Section 8(a)(1) and (5) since:On or about November 30, 1981, and at all timesthereafter, it, by, its officers, agents and representa-tives, has refused to bargain collectively with Serv-ice, Hospital, Nursing Home and Public EmployeesUnion, Local 47, a labor organization chosen by amajority of its employees in an appropriate unit, forthe purpose of collective bargaining in respect torates of pay, wages, hours of employment, andother terms and conditions of employment, by re-fusing to supply information necessary in our role asCollective Bargaining Representative.By letter dated December 15, 1981 the Regional Di-rector advised Respondent of the charge filed the daybefore. 6Respondent forwarded the following, dated December16, 1981:Dear Mr. Murphy:Enclosed are names and addresses of employeeswho are in the unit.Enclosed were 7 sheets with a total of 169 names and ad-dresses.A Board hearing (rescheduled from November 13,1981) on the question of voter eligibility was set for De-cember 23, 1981. It appears that it was not necessary togo on the record since the parties reached an agreement.(it. Exh. 3(d)(1).) The agreement refers to a list whichwas attached thereto. (Jt. Exh. 3(d)(3)). This 7-page listgives 148 names, and, as here pertinent under"LOCATION(S) OF WORK" specifies, to give a fewexamples, 22 E. Gay St. WLMH-TV, Municipal Bldg.,BancOhio Service Ctr., Grange Mutual, Int. HarvesterCredit, Electric Co., Administration Bldg., BancOhio,6 It was not established whether the Union itself served Respondentwith a copy of the charge.Town St. Xerox, BancOhio Opr. Ctr., 145 N. High,Dollar Savings, Gay St. & 513 Rich St., First Invest-ment, and "CMS and Special Jobs."6Four witnesses testified regarding what allegedly oc-curred at the December 23, 1981 meeting, which lastedapproximately 7 hours. The first, Lavelle, testified that atthis meeting he repeated his request for the telephonenumbers of the employees, and additionally he requestedthe starting and quitting times of the individual employ-ees and their job location; that, in response to a questionof one of Respondent's attorneys, he did not request Re-spondent's customers' telephone numbers at the meetingrather than the employees' because customers' numbersare readily available in the telephone book and he cam-paigns with employees and not Respondent's customers;that he received a general statement of hours duringwhich Respondent's work force was employed but it wasworthless for his purpose since the Union would have toknow the starting and quitting times to be able to contactunit members at jobsites;7that while the Union couldhave figured out where some of the jobsites were withthe location descriptions on Joint Exhibit 3(d)(3), someof the descriptions, i.e., Radio Shack, were not sufficient-ly detailed to allow such a determination; that Joint Ex-hibit 3(d)(3) was used to determine eligibility and it wasdiscussed early in the meeting; that close to the end ofthis meeting he specifically requested the names, address-es, and telephone numbers and starting and quitting timesat the jobsites and the jobsite locations; that before hesigned the agreement on December 23 he announced thathe was going to file charges because he did not receivethe requested information; that he...needed to get the telephone numbers because,essentially sic that's that only way you can get holdof employees in the janitorial service. In ClevelandI handle all the arbitrations under about 15 or 20janitorial contracts. And in the industry, basically,people work part time. They have a day time job,so you can't get them in the day. You can't getthem at the job site because you don't know wherethey're working. So the only way to really get holdof them is to call them up. They don't answer let-ters. I don't know how many letters come back"left no fowarding address". .. .s6 Excluding repetitions, this is what appeared on the first page. Thefollowing, excluding repetitions, appeared on the remaining pages.AFSCME, Council 8, Kinnear Corp., Burroughs Corp. Oraybar Electricand Plumbers Union, Barnebey Cheney, Cont Can, Union Carbide &Castle Metals, I.P.M. Corp. Metal Container, Cols Mental Health, Int.Harvester, West and BancOhio, Georgeville, BancOhio-BancSupply,Buckeye Telephone, Mid Ohio Health, Planned Parenthood, NorthlandMall, Radio Shack, Bill Swad Chev., Columbus Gas Transmission, OhioAFL-CIO, Hughes Peters, A. C. Delco, BancOhio, Henderson & Free-dom Fed. Bethel, Philips Roxane, Star Forms, Philips Roxane & Elford,T & C Realty, Freedom Fed. Kingsdale, BancOhio, Bride Rd., andDollar Savings-Brice Rd.I Lavelle conceded that he may have been mistaken about the exacttimes he was told. His point, however, was that the times given were ingeneral terms and, as conceded by Respondent's vice president, BarbaraHarper, the Union would have to know the individual employee's work-ing hours if it wanted to contact him at the jobsite before or after work.At another point Lavelle testified:Continued200 COLUMBUS MAINTENANCE CO.and that he could not have obtained phone numbers bylooking in the telephone directory for names and ad-dresses of employees supplied by Respondent since...number I, phone numbers change. Through thecourse of going through arbitrations, you'll see aperson's phone number change one, two, threetimes. Another thing, a lot of people in this industrydon't have a phone. They'll have someone who ac-cepts their calls that the company would know.Third thing, this is predominately female industry.Women sometimes don't have their phone numberslisted or would only list their first initial. So it'svery difficult to find them.The Union's Columbus business agent, William Ca-tling, testified that at the December 23 meeting he be-lieved he heard Lavelle request the "names, addresses,telephone numbers, place of employment, jobsites, andhours worked"; that while he was not given the list ofemployees' names and addresses and did not attempt totrace Respondent's employees' telephone numbers, hehad attempted to obtain employees' phone numbers inthe past but his rate of success was very poor because"they are listed under maiden names, different otherpeople than their names and some of them aren't listed.And some of them you do find the names have changed,the numbers have changed and they're not listed"; andthat in the janitorial industry the rate of turnover is inthe neighborhood of 30 percent a month.The third witness to take the stand, Harper-who isRespondent's vice president and general manager andwho is responsible for the "operation of the company"-testified that at the December 23 meeting Lavelle askedfor the telephone numbers of Respondent's customersand not Respondent's employees; that about 50 percentof the time Respondent's employees do not have a phoneand so the employee gives a relative's or a neighbor'stelephone number to Respondent; that in the 16 years shehas been with Respondent, a total of about 50 employeeshave requested that their telephone number not be givenout; that as a matter of policy Respondent does not giveout employees' telephone numbers; that many (Harpertestified "less than half') of its employees are womenand a good number of those are married and may or maynot have a telephone number listed in their name; that atthe December 23 meeting Lavelle did not ask for indi-viduals' work hours but rather wanted to know thehours Respondent's employees worked, and he was ad-vised between the hours of 5 and 10 p.m.; that Respond-ent's employees work when the offices are closed andthe employees have a key or are admitted by a guard;that unauthorized people are not allowed in these build-...the reasons for requesting the information was one; to trackdown grievance because it sure looked like people were underpaidand it looked like, in talking to Nancy Carle she didn't know she hadinsurance. The collective bargaining agreement provides for employ-er paid life and medical insurance for all regular full-time employees(those who work 23 hours a week) after their first 90 days of em-ployment. Two; for the purpose of campaigning so that we couldspecifically talk to people to find out what had been said to them.And the third reason was to try and track down witnesses on someof the unfair labor practice cases we had to withdraw because wecouldn't get people to testify.ings; that employees begin working at the jobsites at 5p.m., 5:30 p.m., or 6 p.m. and they leave the jobsites at 9p.m., 9:30 p.m., or 10 p.m. but those who start at 5 p.m.would not necessarily leave work at 9 p.m., and, there-fore, the Union would have to know the individual em-ployees working hours if it wanted to contact him at thejobsite before or after work; that Respondent never gavethe Union Respondent's employees' telephone numbersbut Joint Exhibit 3(d)(3) which was used to determineeligibility gives some of Respondent's customers' ad-dresses; that Respondent ignored the Union's February1981 request for the names and addresses of Respond-ent's employees; that she saw the Union's above-de-scribed November 16, 1981 letter and there was no asser-tion by Respondent at that time that the telephone num-bers were confidential; that Respondent has a telephonenumber for each of its employees; that Respondent mailsthe employees' paychecks; that Respondent does notadvise the Union of address changes of its employees;that the average educational level of Respondent's em-ployees is 9 or 10 grade; and that while she did notrecall Lavelle indicating on December 23 that he wasgoing to file an unfair labor practice, she was aware thatone was filed, she read it, and agreed that it involvedtelephone numbers; and that, nonetheless, after the De-cember 23, 1981 meeting Respondent did not give theUnion the telephone numbers, the addresses of its cus-tomers, or the hours of employment of the employees.Employee Carle testified that Lavelle, at the Decem-ber 23, 1981 meeting, asked for the telephone numbers ofRespondent's customers and not its employees; that La-velle on December 23 asked what the hours of work forbargaining unit employees were and "we told him it waslike 5:00 p.m. to 10:00 p.m. It was like when you couldcatch all of the cleaners in that time"; and that while shewas present throughout the December 23 meeting shedid not hear Lavelle indicate that he was going to file anunfair labor practice charge with the Board over the factthat he was not being supplied with the telephone num-bers, the jobsite locations, and the hours of work of theunit employees. Carle testified that she was presentthroughout the hearing herein, and that she recalled Ca-tling's testimony given earlier that same day regardinghow meeting notices are sent o'ut. However, on cross-ex-amination by Lavelle, she mistakenly testified that Ca-tling had testified that the meeting notices were mailedfrom Columbus vis-a-vis Cleveland, Ohio, the Union'shome office.Twenty days after the above-described December 23meeting Lavelle, after withdrawing the charge in Case9-CA-17781, filed the charge herein alleging that Re-spondent engaged in unfair labor practices within themeaning of Section 8(a)(X1) and (5) of the Act in that it...since on or about December 23, 1981, and at alltimes thereafter, it, by its officers, agents, and repre-sentatives, has refused to bargain collectively withService, Hospital, Nursing Home and Public Em-ployees Union, Local 47, a labor organizationchosen by a majority of its employees in an appro-priate unit, for purpose of collective bargaining inrespect to rates of pay, wages, hours of employ-201 DECISIONS OF NATIONAL LABOR RELATIONS BOARDment, and other terms and conditions of employ-ment, by failing to supply said labor organizationwith information relevant to its performance as bar-gaining agent, to wit: hours of employment and joblocations of employees in the bargaining unit. [Em-phasis added.]The Union mailed the following (dated February 1,1982) to all of Respondent's employees in the unit:TO: ALL COLUMBUS MAINTENANCE EMPLOYEESI know you have all heard a lot of talk about thedecertification election being held on February 10,1982, and all the reasons you should vote againstbeing represented by the Union.The matter not being discussed is that there ismore to this than simply not paying dues.We will be holding a meeting to address theseissues before the election so you will know exactlywhat your vote means to you, now and in thefuture. MEETING WILL BE HELD-DATE: SATURDAY, FEBRUARY 6, 1982TIME: 12:00 NoonPLACE: HOLIDAY INN -175 E. Town Street, Co-lumbus, OhioALL ELIGIBLE VOTERS SHOULD BE IN ATTEND-ANCE WHETHER OR NOT THEY PAY DUES.Fraternally yours,William CatlingBusiness RepresentativeCatling, who conducted the February 6 meeting, testifiedthat three employees, all of whom were dues-checkoffaccounts, attended this meeting. Carle testified that sheattended the meeting and "approximately 15, not morethan 20" of Respondent's employees were present.To the extent their testimony conflicts with that of La-velle and Catling, the testimony of Harper and Carle isnot credited, Lavelle, the first witness to testify, pointedout on cross-examination that it would have made nosense for him to request Respondent's customer's tele-phone numbers at the December 23 meeting. LaterHarper and Carle testified that that is exactly what La-velle did. There is no question but that Lavelle asked fortelephone numbers during the meeting; the only questionis which telephone numbers did he ask for. Prior objec-tive evidence, the November 16, 1981 letter from theUnion to Respondent, demonstrates that the Unionwanted the employees' telephone numbers. Up to theDecember 23 meeting, there is no assertion that theUnion sought customers' telephone numbers. Contrary tothe import of Harper's and Carle's testimony, Lavelle didnot have sufficient information to obtain the customers'telephone numbers by using the telephone directorysince Lavelle was not given the street addresses for allthe Respondent's customers. Respondent, however, didgive the Union the names and addresses of all its em-ployees. That Lavelle would seek the customers' tele-phone numbers flies in the face of common sense. Re-spondent's employees are at the customers' facilities afterbusiness hours. Consequently, if the Union tried to con-tact unit employees by telephone at the customers' facili-ties, there would be no business personnel present toanswer the phones. It would be highly unlikely, that aguard, if one were present, would answer the businessphone and then put a janitor on the line. In those situa-tions where a guard was not present, it is just as unlikelythat unit employees would be answering the customers'business phone. Lavelle asked for phone numbers.Harper and Carle could not deny this. Their attempt tomischaracterize what telephone numbers he asked formust fail. Lavelle asked for the employees' telephonenumbers on December 23.It was demonstrated by Lavelle during his cross-exam-ination of Carle that while she claimed to be able torecall what was said during a 7-hour meeting which oc-curred almost 1 year before she testified herein, shecould not accurately restate something testified to in herpresence just hours before she testified.Both Harper and Carle testified herein that Lavelle didnot indicate on December 23, 1981, that he would file acharge because Respondent would not provide the infor-mation he sought. As described above, there is objectiveevidence that Lavelle did in fact subsequently file such acharge. But for Harper and Carle to concede that La-velle made such a statement would be an admission thathe unsuccessfully sought the information during the De-cember 23, 1981 meeting. Harper and Carle were put inthe position, both with respect to what telephone num-bers Lavelle sought on December 23, 1981, and whetherLavelle indicated a charge would be filed, of either con-ceding the obvious and undermining Respondent's caseor asserting the absurd in the hope of avoiding such afate. They chose the latter. Their challenged testimonycannot be credited.The election was held on February 10, 1982. As indi-cated by the tally of ballots (Jt. Exh. 3(f)), 27 votes werecast for the Union, 87 votes were cast against the Union,and there was I challenged ballot.B. ContentionsCiting NLRB v. Acme Industrial Co., 385 U.S. 432(1967), the General Counsel argues, on brief, that a bar-gaining representative is entitled to information requestedfrom an employer concerning unit employees if there is aprobability that the desired information is relevant to theunion in carrying out its statutory duties and responsibil-ities, and that, as concluded in Edward Z Holmes Detec-tive Bureau, 256 NLRB 824 (1981), information aboutwages, hours, and working conditions, such as theUnion's request for the hours of work for bargaining unitemployees and the addresses of jobsites of such employ-ees, is clearly relevant. K & K Transportation Corp., 254NLRB 722 (1981), General Counsel points out, stands forthe proposition that, where a union demonstrates the rea-sonable necessity for contacting employees by telephone,the employer must furnish the union with employees'telephone numbers. And, the General Counsel argues,even though employees' telephone numbers may havebeen available through the telephone directory, theBoard has held that a union's right to information does202 COLUMBUS MAINTENANCE CO.not depend on whether it might have been able to ac-quire the information by other means. Bel-Air Bowl, Inc.,247 NLRB 6 (1980).On brief, Respondent contends that the unfair laborpractice charge should be dismissed because it furnishedthe Union with its employees' names and addresses onDecember 16, 1981; that a union's bare assertion that itneeds information to process grievances does not auto-matically obligate the employer to supply all the infor-mation in the manner requested, Detroit Edison Co. v.NLRB, 440 U.S. 301 (1979); that a union is required toshow the precise relevance of the information requestedif effective employer rebuttal comes forth. Id., NLRB v.A. S. Abell Co., 624 F.2d 506, 510 (4th Cir. 1980); thatthere is no Board precedent which requires an employerto furnish employee telephone numbers to a union wherethe mail is clearly the most reasonable means of commu-nicating with employees; that the Union did not requestemployees' telephone numbers on December 23, 1981;that the Union never requested specific addresses of job-sites where bargaining unit employees on December 23,1981; that several courts of appeal have held that doubtis cast on the union's good-faith need or desire for infor-mation when unfair labor practice charges are filed with-out any effort to pursue the information request with acompany, Soule Glass & Glazing Co. v. NLRB, 652 F.2d1055, 1098 (Ist Cir. 1981); Emeryville Research Center v.NLRB, 441 F.2d 880 (9th Cir. 1971); see also Kroger Co.v. NLRB, 399 F.2d 455 at 459 (6th Cir. 1968), that theUnion is required to afford an employer an opportunityto provide the data on mutually satisfactory terms,before the employer's refusal to supply such informationcan be held to be an unfair labor practice. Soule Glass &Glazing Co., supra at 1099, and, therefore, even assumingarguendo that the Union made a general request for thisinformation, its failure to pursue the matter and be morespecific is sufficient to defeat its unfair labor practicecharge; that the Union's attorney did not threaten to filean unfair labor practice charge on December 23, 1981;that the Union's objection that the information requestedwas necessary to enable it to contact unit employees tocampaign effectively and that the addresses of unit em-ployees furnished in accordance with the requirements ofExcelsior Underwear, and NLRB v. Wyman-Gordon Co.,supra, was inadequate to allow effective campaign con-tact due to the marginal literacy of many unit employeesis without merit since there was no evidence producedduring the hearing that even remotely indicated the mar-ginal literacy of any bargaining unit employee; and therewas simply no evidence presented by the Union that itwas unable to effectively campaign during the electionbecause of the marginal literacy of any unit employees,or the inability to contact employees because of the un-availability of employee telephone numbers, hours ofwork or jobsite addresses, and, therefore, the Union's ob-jection concerning an inability to effectively campaign iswithout merit and should be dismissed.C. AnalysisIn my opinion, for the reasons set forth below, Re-spondent violated Section 8(a)(1) and (5) of the Act inthe manner set forth in the amended complaint describedabove. Considered in terms of background, it is notedthat the Union requested the names and addresses of unitemployees from Respondent in February 1981. As con-ceded by Respondent's vice president, this request wasignored. Again on November 16, 1981, the Union re-quested such information, in addition to employees' tele-phone numbers. When the information was not supplied,the Union filed a charge. Only then did the Respondentcomply with the request, and even then it supplied nei-ther the employees' telephone numbers nor a specific ex-planation for its noncompliance to this extent. There isno question but that the Union was entitled to the namesand addresses of unit employees. And the General Coun-sel cites authority, K & K Transportation Corp., supra, forthe proposition that where a union demonstrates the rea-sonable necessity for contacting employees by telephone,the employer must furnish the union with employees'telephone numbers. As conceded by Respondent in itsbrief, "many of the ... Respondent's employees work atanother job full time during the day and part time with·..Respondent at night." In these circumstances theUnion should not be denied the opportunity to personal-ly contact unit members so as to be able to fulfill its obli-gations as the collective-bargaining representative of unitmembers. An employer cannot refuse to provide relevantinformation and, thereby, in effect preclude personalcontact by the Union with unit members. While the mailis normally a reasonable means of communication, here,in my opinion, it has been demonstrated that there was aneed for the Union to contact unit members by tele-phone. By precluding personal contact by reasonablemeans, Respondent denied the Union the opportunity tocarry out its statutory duties and obligations, and per-form its functions as the exclusive collective-bargainingrepresentative of the involved unit members. With re-spect to campaigning, but for the Respondent's flagrantdisregard of the Union's representative status, the Unionwould have been placed on notice that Respondent em-ployed almost six times the number of employees theUnion knew about. Withholding the names and addressesrequested November 16, 1981, until after a charge wasfiled, especially in view of the fact that a decertificationpetition had been filed, was unconscionable. The Unionshould have been given the opportunity to contact unitmembers by telephone in view of the following: (a) thenumber of "recently discovered employees," (b) the factthat many of the unit members held two jobs, (c) the factthat unit members did not work at one or a few loca-tions, (d) the fact that the Union did not know the spe-cific working hours of unit members, (e) the fact that theUnion did not have the specific jobsite locations for allunit members, and (f) the timing involved. For the rea-sons set forth above, both the Union and Respondentknew that the former would not be able to contact manyof the unit members by utilizing the list of names and ad-dresses Respondent supplied and a telephone directory.Moreover, as pointed out by the General Counsel, theUnion was not under a legal obligation to first attemptthis approach. Respondent did not indicate that it waswilling to reach some kind of an accommodation. Re-spondent simply supplied neither the numbers nor a spe-203 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcific explanation. Respondent's belated confidentialityand company policy assertions cannot be given anyweight.Respondent's operation does not involve the use ofemployees at only one facility where the Union wouldhave an opportunity for personal contact before or afterwork. Rather, its employees work at numerous jobsitesthroughout the Columbus area, and the employees' start-ing and quitting times vary as described above. Again,Respondent frustrated any attempt by the Union to havepersonal contact with unit members by refusing to givethe Union all of the specific jobsite locations and thestarting and quitting times of the employees. The list ofcustomers, along with employee names, dealt with at theDecember 23, 1981 meeting (Jt. Exh. 3(d)(3)), was uti-lized to determine eligibility. Admittedly, certain jobsitelocations could be determined from the list, but the listwas not meant to nor does it comply with the request forall jobsite locations. And even to the extent a jobsite lo-cation could be determined from the list, the Unionwould still need the starting and quitting time of the unitmember working at that location to be able to, in a rea-sonable fashion, have personal contact. The collective-bargaining agreement between the Union and Respond-ent was in effect at that time. By refusing to provide theUnion with the telephone numbers and the hours ofwork of bargaining unit employees and the addresses ofjobsites where they performed work, Respondent violat-ed Section 8(a)(1) and (5) of the Act.THE OBJECTIONThe Union's objection to the election is based on theabove-described conduct which has been found to be un-lawful. The conduct was not trivial; it goes to the heartof the Union's representative status. By withholding therequested information, Respondent effectively denied theUnion the opportunity to represent unit members. Bywithholding the requested information, Respondent, inthe circumstances of this case, denied the Union the op-portunity to campaign effectively. In my opinion, Re-spondent interfered with the exercise of a free choice inthe election.CONCLUSIONS OF LAW1. Respondent is engaged in commerce within themeaning of Section 2(6) and 2(7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent violated Section 8(a)(1) and (5) of theAct by failing and refusing to furnish the Union pursuantto its written request of November 16, 1981, and its oralrequest of December 23, 1981, with the telephone num-bers, hours of employment, and job locations of employ-ees in the bargaining unit.4. Respondent engaged in conduct which interfered inthe free choice of employees in the Board-conductedelection.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) and (5) ofthe Act, I shall recommend that it be required to ceaseand desist therefrom, and take certain affirmative actionsdesigned to effectuate the policies of the Act.Having found that Respondent engaged in conductwhich interfered with the election in Case 9-RD-1042, Irecommended that the election be set aside.On the basis of the entire record and the findings offact and conclusions of law, I issue the following recom-mended9ORDERThe Respondent, Columbus Maintenance and ServiceCo., Inc., Columbus, Ohio, its officers, agents, succes-sors, and assigns, shall1. Cease and desist from(a) Refusing to bargain collectively with the above-named Union by refusing to provide said Union, upon re-quest, with a list of telephone numbers, hours of employ-ment, and job locations of employees in the bargainingunit.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of anyright guaranteed them by Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act.(a) Upon request, provide to the aforementionedUnion the names and addresses of current unit membersalong with their telephone numbers, hours of employ-ment, and their specific job locations.(b) Post at its place of business in Columbus, Ohio,copies of the attached notice marked "Appendix."'°Copies of said notice, on forms provided by the RegionalDirector for Region 9, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or cov-ered by any other material. In view of the nature of theinvolved employment, copies of the notice shall bemailed to all current unit members and individuals whowere determined to be unit members eligible to vote inthe above-described election.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.I If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.'0 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."204 COLUMBUS MAINTENANCE CO.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT refuse to bargain collectively withService, Hospital, Nursing Home and Public EmployeesInternational Union, Local 47, AFL-CIO-CLC, by fail-ing and refusing to furnish the said labor organizationwith the information requested by the Union (a) in itsletter to us on November 16, 1981, and (b) orally on De-cember 23, 1981.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.WE WILL, on request, furnish the aforementionedUnion, with reasonable promptness, information duly re-quested by it concerning current employees' names, ad-dresses, telephone numbers working hours, and specificjob locations.COLUMBUS MAINTENANCE AND SERVICECo., INC.205